Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-6 are pending in this application.  Amended claims 2-4 are noted.
	The amendment dated 05/24/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the 112 rejection has been withdrawn.
	Claim 6 is withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamune et al. (2006/0289856) in view of Tsai et al. (2014/0264348).
Shimamune teaches a method of producing a semiconductor device (title) by growing p-type semiconductor to fill up trenches (abstract).  Specifically, a silane gas, a germane, gas, a diborane dopant gas, and a hydrogen chloride gas are supplied at a temperature of 400-550oC  where the layers are in close contact (0100-0101).  The reference also teaches of isotropic etching to remove silicon oxide films (0092-0097) and can be repeated (0156), which meets the limitation of cleaning.  With respect to the halide precursor preventing deposition onto a dielectric layer, it is noted that Shimamune does not teach a dielectric layer.  However, the reference fails to teach a Fin.
Tsai teaches a method of forming an epitaxial layer through asymmetric cyclic deposition (title and abstract) in which silane and a halide gas is used for deposition (0012) onto a fin of substrate material such as a finFET (claim 19).  It would have been obvious to utilize a fin substrate in Shimamune with the expectation of success depending on the desired final product because Tsai teaches of using a fin substrate to form a semiconductor device.
Regarding claim 2, Shimamune teaches a temperature of 800oC (0143). 
Regarding claim 3, Shimamune teaches a temperature of 400-550oC (0100).  
Regarding claim 4, Shimamune teaches a pressure from 5 to 1330Pa (0098), which overlaps the claimed range.
Regarding claim 5, Shimamune teaches (111) orientation (0132).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art references fail to teach a contact layer on a Fin (p.4) and specifically that Shimamune teaches sputtering to cover the structure (p.5).
The examiner agrees in part.  The examiner has conceded that Shimamune does not teach coating a Fin.  Tsai was relied upon to teach forming a gate structure over the fins of a finFET-type structure (0025, claim 19).  Hence, the combination teaches the claimed invention.  Furthermore, it is not clear why the sputtering process of Shimamune doesn’t read on the claimed invention.
Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/06/2022